Citation Nr: 1610690	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a temporary 100 percent evaluation for a service-connected low back disability based on the need for convalescence under 38 C.F.R. § 4.30. 

5.  Entitlement to a temporary 100 percent evaluation for a service-connected left shoulder disability based on the need for convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He also had Reserve service from October 1987 to July 2007 with confirmed active duty for training in May 1989, July 1997, and July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A notice of disagreement was received in September 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2011 and January 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

When this case was last before the Board, the issue of entitlement to service connection for a bilateral foot disorder was among the issues that were remanded for additional development.  On remand, in a July 2015 rating decision, the issue of entitlement to service connection for flat feet was granted.  Because the award of service connection constitutes a full grant of the appeal, this issue is no longer before the Board.  

The issues of entitlement to temporary total ratings under 38 C.F.R. § 4.30 for service-connected disabilities of the low back and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing left knee disability was at least as likely as not aggravated in the line of duty during his active duty for training.

2.  The Veteran's low back disability was at least as likely as not incurred in the line of duty during his active duty for training.

3.  The Veteran's left shoulder disability was at least as likely as not incurred in the line of duty during his active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303 (2015).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303 (2015).

3.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for left knee, low back and left shoulder disabilities, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the adequacy of the etiology opinions of record, the Board notes that it had remanded these claims in January 2015 for the purpose of obtaining an etiology opinion.  This opinion was necessary because of deficiencies in the adequacy of the etiology opinions that were contained in a May 2011 VA examination report and a September 2012 opinion.  Because those opinions are of limited probative value, and because the June 2015 opinion was obtained for the express purpose of addressing those deficiencies, the Board's analysis, below, will refrain from describing the opinions contained in the May 2011 VA examination report and September 2012 opinion and will instead focus on the probative opinions contained in the June 2015 report.  The Board finds the opinions provided in the June 2015 report to be extremely probative, as they are based on review of the record and the examiner has provided detailed rationales for her conclusions linking the Veteran's left knee, low back, and left shoulder disabilities to service.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree (a degree of 10 percent or more under the applicable diagnostic codes) within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for arthritis may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Presumptive periods do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Presumptive periods do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

A.  Left Knee Disability

The Veteran has claimed entitlement to service connection for a left knee disability.  He essentially contends that this injury was incurred while performing physical training during his July 1997 period of active duty for training.  

The Veteran's October 1969 pre-induction examination report reflects that his lower extremities were clinically normal on examination.  The Veteran's November 1971 separation from active duty examination report reflects that his lower extremities were clinically normal on examination.

An April 1996 record notes that the Veteran sprained his left knee while playing basketball.  An April 1996 radiology report notes that the Veteran has left knee changes compatible with early osteoarthritis.  

A July 1996 record assesses the Veteran with left knee pain, rule out meniscus tear.  

The Veteran's March 1997 Army Reserve retention examination report reflects that his lower extremities were clinically normal on examination.  

A July 1997 service treatment record reflects that the Veteran sought treatment for acute left knee pain, swelling, tenderness, and effusion after trauma.  It was noted that the Veteran was status post meniscal tear and that he had had arthroscopic surgery as a civilian.  The provisional diagnosis was internal left knee derangement.  Another July 1997 record reflects that the Veteran had suffered this knee injury when he stepped into a hole while running, and that he had heard a pop.  

A July 1997 statement of medical examination and duty status reflects that the Veteran twisted his left knee while running during required training.  It includes the specific determination that the Veteran's injury was incurred in the line of duty.  

A January 1999 letter from the Veteran's private physician noted that he had had arthroscopic surgery on his left knee in 1997 and that he still experiences some residual weakness and pain.

A May 2002 Army Reserve retention medical history report notes that the Veteran had surgery for a left knee meniscal tear in 1997 and 1999.  

A December 2003 left knee x-ray report notes an impression of early medial compartment knee and patellofemoral arthritis, and probable small synovial osteochondromas posteriorly.

Medical records reflect that the Veteran underwent a left knee arthroscopy in May 2009.

As noted above, the Veteran underwent VA examination in connection with this claim in May 2011.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed left knee degenerative joint disease status post two endoscopic surgeries for meniscus and, per x-ray, bilateral tricompartmental degenerative changes.  

VA obtained an etiology opinion with respect to this claim in June 2015.  The VA examiner who authored this report opined that the Veteran's left knee disorder, which clearly and unmistakably existed prior to the Veteran's Army Reserve service, was clearly and unmistakably aggravated beyond its natural progression by the Veteran's period of active duty for training in July 1997, and is currently diagnosed as left knee tricompartmental degenerative joint disease.  In her rationale, the examiner presented a highly-detailed discussion of the Veteran's pertinent medical history and relevant findings, with a description of his pertinent service treatment records and in-service and post-service VA and private medical records.  She summarized her rationale as follows:

In summary, the Veteran entered his military service without pre-existing knee disorder.  Veteran was struck on his left side by a car during his initial period of active duty, but suffered only a left chest contusion.  Veteran entered his Army Reserve military service without evidence of pre-existing knee disorder.  Prior to his Confirmed active duty for training... in July 1997 the Veteran suffered a left knee injury and had arthroscopic surgery for repair of a torn meniscus.  During his [active duty for training] in July 1987 [sic] the Veteran suffered a left knee injury from stepping in a hole while running[,] assessed as a left knee strain.  Subsequently the Veteran had a second arthroscopic left knee surgery with postoperative diagnosis of medial and lateral meniscal tears, grade III chondromalacia patella, grade III and IV chondromalacia medial femoral condyle and medial tibial plateau with tremendous synovial overgrowth.  Operation performed was [p]rocedures partial medial and lateral meniscectomies; chondroplasty of patella, medial femoral condyle and tibial plateau, resection of necrosing synovitis.  Veteran currently diagnosed with tricompartmental [degenerative joint disease] of the left knee.

The Board finds this opinion is highly probative in that it is based on review of the record and provides a highly detailed rationale.  

The Board notes that the VA examiner applied an incorrect standard to this claim.  Specifically, she determined that the Veteran's left knee disability existed prior to service but was clearly and unmistakably aggravated by service.  It was only necessary, however, for her to determine that the left knee disability was at least as likely as not aggravated by service.  Because the Veteran was found to satisfy a far more onerous standard for aggravation, the Board need not remand this claim in order to request that the examiner provide an opinion on whether the Veteran's left knee disability was at least as likely as not aggravated by service.  

In light of the above, the Board finds that entitlement to service connection for a left knee disability based on aggravation of a pre-existing left knee disability is warranted.  

B.  Low Back Disability 

The Veteran has claimed entitlement to service connection for a low back disability.  He essentially contends that this disability was incurred due to an injury he suffered during his July 2005 period of active duty for training.  

The Veteran's October 1969 pre-induction examination report reflects that his spine was clinically normal on examination.  The Veteran's November 1971 separation from active duty examination report reflects that his spine was clinically normal on examination.

A July 2005 service treatment record notes that the Veteran sought treatment for low back pain that he was experiencing after having moved furniture three days earlier.    

An April 2006 record reflects that the Veteran reported lower back pain after he had been lifting some things at work.  He was assessed as having back pain and spasm.  He reported that he had never experienced this sensation before.  

An April 2006 x-ray report notes an impression of no definite abnormality of the lumbar spine, specifically noting that there was no compression fracture, spondylolysis or spondylolisthesis.  

A May 2006 record notes that the Veteran sought follow-up treatment for recurrent back pain with muscle spasm. 

A July 2006 record notes that the Veteran sought treatment for recurrent low back pain that was bothering him after doing some heavy yard work.  He was assessed as having a lumbar strain.  

A June 2007 record notes that the Veteran has had low back pain for a few months.

A September 2007 private medical record notes an assessment of L4-5 stenosis.

The Veteran underwent a L4-5 decompressive laminectomy and resection of synovial cyst in October 2007.  

The Veteran underwent VA examination in connection with this claim in May 2011.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed lumbar degenerative joint disease status post disk surgery and, per x-ray, "[t]ransitional lumbosacral anatomy."  Under the diagnosis section, the examiner also listed probable L3-4 laminectomy and mild degenerative changes at L3-4 and L4-S1.

VA obtained an etiology opinion with respect to this claim in June 2015.  The examiner opined that the Veteran's claimed lumbar spine disorder, currently diagnosed as lumbar degenerative joint disease status post disk surgery, was at least as likely as not incurred by injury during the Veteran's active duty for training in July 2005.  Again, in her rationale, the examiner presented a highly-detailed discussion of the Veteran's pertinent medical history and relevant findings, with a description of his pertinent service treatment records and in-service and post-service VA and private medical records.  She summarized her rationale as follows:

In summary, the Veteran had no evidence of back disorder pre-existing initial military service or Army Reserve military service.  The Veteran suffered a back injury during his [active duty for training] in July 2005 and continued to suffer from back disorder after his [active duty for training] with 2007 MRI that showed L4-L5 stenosis at 5mm with combination of hypertrophy of facets.  Veteran had disk surgery 2007, and is currently diagnosed with lumbar [degenerative joint disease].

The Board finds this opinion is highly probative in that it is based on review of the record and provides a highly detailed rationale.  In light of the above, the Board finds that entitlement to service connection for a low back disability is warranted.  

C.  Left Shoulder Disability

The Veteran has claimed entitlement to service connection for a left shoulder disability.  He essentially contends that this disability was incurred during his May 1989 period of active duty for training.  

The Veteran's October 1969 pre-induction examination report reflects that his upper extremities were clinically normal on examination.  The Veteran's November 1971 separation from active duty examination report reflects that his upper extremities were clinically normal on examination.

A September 1987 medical prescreening form reflects that the Veteran denied any history of painful or trick joints or loss of movement in any joint, or any impaired use of the arms, legs, hands, and feet.

A May 1989 service treatment record notes that the Veteran sought treatment for a muscle pull of the left trapezius.

An August 1989 service treatment record notes that the Veteran sought treatment for left shoulder pain, noting that he wished to have a prescription refill for his left shoulder after pinching a nerve earlier that year.  

A December 1989 emergency medical care record notes that the Veteran had been having a left trapezius problem since May.  He was assessed as having a left trapezius muscle spasm.  

An October 2007 medical record notes that the Veteran was assessed with left rotator cuff tendinitis.  It was noted that the Veteran has had a previous tendinitis in his shoulder and that he had not had any shoulder injury.

A November 2007 MRI of the left shoulder noted an impression of significant degenerative changes of the acromioclavicular joint with some mild regional soft tissue inflammation and impingement of supraspinatus; supraspinatus and subscapularis tendinosis with degenerative changes of the tuberosities, but no full thickness tears; and focal articular cartilage pathology anterior bony glenoid.  

The Veteran underwent left shoulder surgery in December 2007.  The operative report notes post-operative diagnoses of subacromial impingement of the left shoulder, acromioclavicular joint arthrosis, and grade 4 chondromalacia glenoid surface for labral and synovial tearing and encroachment.  

The Veteran underwent VA examination in connection with this claim in May 2011.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed left shoulder status post arthroscopic surgery for rotator cuff and spur and, per x-ray, degenerative joint disease of the shoulder.  

VA obtained an etiology opinion with respect to this claim in June 2015.  The examiner opined that the Veteran's claimed left shoulder disability, currently diagnosed as degenerative joint disease of the left shoulder status post arthroscopic surgery for rotator cuff with spur with mild limitation of abduction, minimal faint scar not keloid, not inflamed not affecting shoulder motion, was at least as likely as not incurred by injury during the Veteran's active duty for training in May 1989.  Again, in her rationale, the examiner presented a highly-detailed discussion of the Veteran's pertinent medical history and relevant findings, with a description of his pertinent service treatment records and in-service and post-service VA and private medical records.  She summarized her rationale as follows:

In summary, the Veteran had no evidence of shoulder disorder pre-existing initial military service or Army Reserve military service.  The Veteran experienced left should pain during his [active duty for training] in May 1989 and continued to suffer from shoulder disorder after his [active duty for training] as documented in Private medical records of his care by Dr. Goldman.  Veteran currently diagnosed with [degenerative joint disease] left shoulder [status post] arthroscopic surgery for rotator cuff and spur with mild limitation of abduction, minimal faint scar not keloid, not inflamed not affecting shoulder motion; bilateral shoulder [degenerative joint disease] on x-ray.

The Board finds this opinion is highly probative in that it is based on review of the record and provides a highly detailed rationale.  In light of the above, the Board finds that entitlement to service connection for a left shoulder disability is warranted.  


ORDER

Entitlement to service connection for a left knee disability is granted.
 
Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a left shoulder disability is granted.


REMAND

As part of his claims of entitlement to service connection for a low back disability and a left shoulder disability, the Veteran requested entitlement to temporary 100 percent evaluations based on 38 C.F.R. § 4.30.  This regulation, entitled "Convalescent ratings," assigns temporary 100 percent ratings if a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe postoperative residuals, or (3) immobilization by cast of one or more major joints.  

When these issues were perfected for appeal, the Veteran had not yet been service connected for low back and left shoulder disabilities.  Because service connection has been awarded for such abilities above, the Board finds it appropriate to remand the claims of entitlement to temporary 100 percent ratings based on convalescence so that the question of entitlement to temporary 100 percent ratings may be decided by the RO in its initial assignment of disability ratings for the low back and left shoulder claims. 

Accordingly, the case is REMANDED for the following action:

During or following the assignment of initial disability ratings for the service-connected low back and left shoulder disabilities, readjudicate the Veteran's claims of entitlement to temporary 100 percent evaluations for service-connected low back and left shoulder disabilities based on the need for convalescence under 38 C.F.R. § 4.30.  If either temporary total disability rating claim is denied, issue a supplemental statement of the case and return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


